UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 10, 2014 OCONN INDUSTRIES CORP. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-184830 (Commission File Number) 27-3816969 (IRS Employer Identification No.) Oconn Industries Corp. 6503 N. Military Trail, Unit 4601 Boca Raton, FL 33496 (Address of principal executive offices) 480-603-5151 (Registrant's Telephone Number, Including Area Code) 33-35 Daws Lane London X0 NW7 4SD (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On February 10, 2014, as amended February 25, 2014, Oconn Industries Corp. (the “Company”) finalized a letter agreement to acquire up to a 75% interest in the Batovi Diamond Project and form a joint venture with the owner of the claims in the property, Mineracao Batovi. The project is located 220 kilometers north of Paranatinga in Mato Grosso, Brazil. The parties agreed that the Company shall have 45 days to conduct its due diligence and enter into a definitive earn-in agreement prior to May 24, 2014 (the “Deadline Date”). If the parties fail to enter into a definitive agreement by the Deadline Date, the letter agreement will terminate. Therefore, the terms of the joint venture are not binding until and unless the Company and Mineracao Batovi enter into a definitive agreement. The Company also needs to complete its due diligence on the project, including without limitation, verifying that Mineracao Batovi has the ability to enter into this proposed arrangement with the Company. The agreement contemplates that the Company will be able to acquire up to 75% interest in the project as follows: (i)
